 1

 2

 3

 4                                UNITED STATES DISTRICT COURT
                                 WESTERN DISTRICT OF WASHINGTON
 5                                         AT SEATTLE
 6    K. TY POULSON,
 7                  Plaintiff,
                                                               Case No. C21-819RSL
 8           v.
                                                               ORDER TO SHOW CAUSE
 9    JOHN DOE, et al.,
10                  Defendants.
11

12
            On June 17, 2021, the Clerk of Court issued a Notice of Filing Deficiency, in the above-
13
     captioned matter. The notice was mailed to plaintiff, but was returned unopened on June 28,
14
     2021, as plaintiff apparently no longer resides at the address on file with the Court.
15
            The Clerk of Court is directed to note on the Court’s motion calendar a “Rule 41
16
     dismissal proceeding” for September 10, 2021. If plaintiff fails to notify the Court and
17
     opposing parties of his current address by that date, the Court will dismiss the action without
18
     prejudice for failure to prosecute under Local Civil Rule 41(b)(2).
19
                   DATED this 8th day of July, 2021.
20

21

22                                              A
                                                Robert S. Lasnik
23                                              United States District Judge
24

25

26

     ORDER TO SHOW CAUSE - 1
